Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 1 of 9 Page ID #:1




 1   Stephen M. Lobbin (SBN 181195)
     sml@smlavvocati.com
 2   SML Avvocati P.C.
 3   888 Prospect Street – Suite 200
     San Diego, California 92037
 4   Phone: (949) 636-1391
 5
     Andrew S. Curfman
 6   andrew.curfman@sswip.com
 7   (pro hac vice forthcoming)
     Sand, Sebolt & Wernow Co., LPa
 8   Aegis Tower - Suite 1100
 9   4940 Munson Street, N. W.
     Canton, Ohio 44718
10   Phone: (330) 244-1174
11
     Attorneys for Plaintiff
12   SYMBOLOGY INNOVATIONS, LLC
13
14                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16
17   SYMBOLOGY INNOVATIONS, LLC,
18                                                 Case No. 8:20-cv-01256
                 Plaintiff,
19                                                 COMPLAINT FOR PATENT
20         v.                                      INFRINGEMENT
21   UNIVERSAL ELECTRONICS, INC.,                  TRIAL BY JURY DEMANDED
22
                 Defendant.
23
24
25         Now comes Plaintiff, Symbology Innovations LLC (“Plaintiff” or
26   “Symbology”), by and through undersigned counsel, and respectfully alleges, states,
27   and prays as follows.
28
                                               1
                              COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 2 of 9 Page ID #:2




 1                               NATURE OF THE ACTION
 2         1.     This is an action for patent infringement under the Patent Laws of the
 3   United States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin
 4   Defendant Universal Electronics (hereinafter “Defendant”), from infringing and
 5   profiting, in an illegal and unauthorized manner, and without authorization and/or
 6   consent from Plaintiff from U.S. Patent No 8,424,752 (“the ‘752 Patent” or the
 7   “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by
 8   reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees,
 9   and costs.
10                                       THE PARTIES
11         2.     Plaintiff is a Texas limited liability company with its principal place of
12   business at 1801 NE 123 Street, North Miami, Florida 33181.
13         3.     Upon information and belief, Defendant is a corporation organized
14   under the laws of Delaware, having a principal place of business at Scottsdale
15   Quarter, 15147 North Scottsdale Road – Suite H300, Scottsdale, Arizona 85254.
16   Upon information and belief, Defendant may be served with process c/o its
17   registered agent, CT Corporation System, 818 West Seventh Street – Suite 930, Los
18   Angeles, California 90017.
19         4.     Upon information and belief, Defendant owns, operates, or maintains a
20   physical presence at 201 East Sandpointe Avenue – 7th Floor, Santa Ana, California
21   92707, which is in this judicial district.
22         5.     Plaintiff is further informed and believes, and on that basis alleges, that
23   Defendant operates the website www.channelchecker.com, which is in the business
24   of finding the right antenna based on the user location. Defendant derives a portion
25   of its revenue from sales and distribution via electronic transactions conducted on
26   and using at least, but not limited to, its Internet website located at
27   www.channelchecker.com, and its incorporated and/or related systems (collectively
28
                                                  2
                              COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 3 of 9 Page ID #:3




 1   the “Channelchecker Website”). Plaintiff is informed and believes, and on that basis
 2   alleges, that, at all times relevant hereto, Defendant has done and continues to do
 3   business in this judicial district, including, but not limited to, providing
 4   products/services to customers located in this judicial district by way of the
 5   Channelchecker Website.
 6                               JURISDICTION AND VENUE
 7          6.     This is an action for patent infringement in violation of the Patent Act
 8   of the United States, 35 U.S.C. §§1 et seq.
 9          7.     The Court has subject matter jurisdiction over this action pursuant to 28
10   U.S.C. §§1331 and 1338(a).
11          8.     This Court has personal jurisdiction over Defendant by virtue of its
12   systematic and continuous contacts with this jurisdiction and its residence in this
13   District, as well as because of the injury to Plaintiff, and the cause of action Plaintiff
14   has risen in this District, as alleged herein.
15          9.     Defendant is subject to this Court’s specific and general personal
16   jurisdiction pursuant to its substantial business in this forum, including: (i) at least a
17   portion of the infringements alleged herein; and (ii) regularly doing or soliciting
18   business, engaging in other persistent courses of conduct, and/or deriving substantial
19   revenue from goods and services provided to individuals in this forum state and in
20   this judicial District.
21          10.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b)
22   because Defendant resides in this District under the Supreme Court’s opinion in TC
23   Heartland v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its
24   regular and established place of business in this District.
25                                FACTUAL ALLEGATIONS
26          11.    On April 23, 2013, the United States Patent and Trademark Office
27   (“USPTO”) duly and legally issued the ‘752 Patent, entitled “System and method
28
                                                  3
                               COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 4 of 9 Page ID #:4




 1   for presenting information about an object on a portable electronic device” after a
 2   full and fair examination. The ‘752 Patent is attached hereto as Exhibit A and
 3   incorporated herein as if fully rewritten.
 4         12.    Plaintiff is presently the owner of the ‘752 Patent, having received all
 5   right, title and interest in and to the ‘752 Patent from the previous assignee of
 6   record. Plaintiff possesses all rights of recovery under the ‘752 Patent, including the
 7   exclusive right to recover for past infringement.
 8         13.    To the extent required, Plaintiff has complied with all marking
 9   requirements under 35 U.S.C. § 287.
10         14.    The invention claimed in the ‘752 Patent comprises systems and
11   methods for enabling portable electronic devices to present information about a
12   selected object.
13   15.   Claim 1 of the ‘752 Patent states:
14
                   “1. A method comprising:
15                 capturing a digital image using a digital image capturing device
16         that is part of a portable electronic device;
                   detecting symbology associated with an object within the digital
17         image using a portable electronic device;
18                 decoding the symbology to obtain a decode string using one or
           more visual detection applications residing on the portable electronic
19         device;
20                 sending the decode string to a remote server for processing;
                   receiving information about the object from the remote server
21         wherein the information is based on the decode string of the object;
22                 displaying the information on a display device associated with
           the portable electronic device.” See Exhibit A.
23
24
           16.    Claim 1 of the ‘752 Patent recites a non-abstract method for detecting
25
     symbology with an object within the digital image. The non-abstract method further
26
     decodes the symbology using a visual detection application. The non-abstract
27
28
                                                  4
                             COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 5 of 9 Page ID #:5




 1   method receives information based on the decode string of the object from the
 2   remote serve
 3         17.      Claim 1 of the ‘752 Patent provides a practical application of the
 4   method.
 5         18.      Defendant commercializes, inter alia, methods that perform all the steps
 6   recited in at least one claim of the ‘752 Patent. More particularly, Defendant
 7   commercializes, inter alia, methods that perform all the steps recited in Claim 1 of
 8   the ‘752 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or
 9   imports a method that encompasses that which is covered by Claim 1 of the ‘752
10   Patent.
11                               DEFENDANT’S PRODUCT(S)
12         19.      Defendant offers solutions, such as a QR code on its products available
13   for sale or advertising (the “Accused Product”), that enables systems and methods
14   for enabling portable electronic devices to present information about a selected
15   object. For example, the Accused Product, at least in internal usage and testing,
16   performs the method for enabling portable electronic devices to present information
17   about a selected object. A non-limiting and exemplary claim chart comparing the
18   Accused Product of Claim 1 of the ‘752 Patent is attached hereto as Exhibit B and is
19   incorporated herein as if fully rewritten.
20         20.      As recited in Claim 1, a system, at least in internal testing and usage,
21   utilized by the Accused Product, provides a QR code associated with finding right
22   antenna based on the user location. See Exhibit B.
23         21.      As recited in one step of Claim 1, the system, at least in internal testing
24   and usage, utilized by the Accused Product practices capturing a digital image using
25   a digital image capturing device that is part of a portable electronic device. Namely,
26   Defendant uses the camera i.e, the part of the portable electronic device
27   (smartphone) that captures the digital image. See Exhibit B.
28
                                                  5
                              COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 6 of 9 Page ID #:6




 1         22.    As recited in another step of Claim 1, the system, at least in internal
 2   testing and usage, utilized by the Accused Product practices detecting symbology
 3   associated with an object within the digital image using a portable electronic device.
 4   Namely, Defendant uses a portable electronic device (Smartphone or tablet) to
 5   detect symbology (e.g., pattern of QR code) associated with the Channelchecker
 6   Website. See Exhibit B.
 7         23.    As recited in another step of Claim 1, the system, at least in internal
 8   testing and usage, utilized by the Accused Product practices decoding the
 9   symbology to obtain a decode string using one or more visual detection applications
10   residing on the portable electronic device. Namely, Defendant decodes the
11   symbology (i.e., QR code pattern) to obtain a decode string (i.e. hyperlink) using the
12   visual detection application residing in the portable electronic device (i.e.,
13   Smartphone). For example, the Smartphone decodes the QR code on the object
14   image captured from the Smartphone camera to obtain a decoded hyperlink. See
15   Exhibit B.
16         24.    As recited in another step of Claim 1, the system, at least in internal
17   testing and usage, utilized by the Accused Product practices sending the decode
18   string to a remote server for processing. Namely, Defendant sends the decoded
19   string to a remote server for processing. For example, the Smartphone sends the
20   information associated with the QR code to Defendant’s server. See Exhibit B.
21         25.    As recited in another step of Claim 1, the system, at least in internal
22   testing and usage, utilized by the Accused Product practices receiving information
23   about the object from the remote server wherein the information is based on the
24   decode string of the object. Namely, after clicking on the hyperlink that is obtained
25   by scanning the QR code associated with the Channelchecker Website, the
26   smartphone receives the information and directly go to the Channelchecker Website.
27   See Exhibit B.
28
                                               6
                            COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 7 of 9 Page ID #:7




 1         26.    As recited in another step of Claim 1, the system, at least in internal
 2   testing and usage, utilized by the Accused Product practices displaying the
 3   information on a display device associated with the portable electronic device.
 4   Namely, Defendant sends the decode string to a remote server for processing. The
 5   information is received and it is displayed on the display associated with the
 6   Smartphone. See Exhibit B.
 7         27.    The elements described in the preceding paragraphs are covered by at
 8   least Claim 1 of the ‘752 Patent. Thus, Defendant’s use of the Accused Product is
 9   enabled by the method described in the ‘752 Patent.
10                       INFRINGEMENT OF THE ‘752 PATENT
11         28.    Plaintiff realleges and incorporates by reference all of the allegations
12   set forth in the preceding paragraphs.
13         29.    In violation of 35 U.S.C. § 271, Defendant is now, and has been
14   directly infringing the ‘752 Patent.
15         30.    Defendant has had knowledge of infringement of the ‘752 Patent at
16   least as of the service of the present Complaint.
17         31.    Defendant has directly infringed and continues to directly infringe at
18   least one claim of the ‘752 Patent by using, at least through internal testing or
19   otherwise, the Accused Product without authority in the United States, and will
20   continue to do so unless enjoined by this Court. As a direct and proximate result of
21   Defendant’s direct infringement of the ‘752 Patent, Plaintiff has been and continues
22   to be damaged.
23         32.    Defendant has contributed and induced others to infringe the ‘752
24   Patent by encouraging infringement, knowing that the acts Defendant induced
25   constituted patent infringement, and its encouraging acts actually resulted in direct
26   patent infringement.
27
28
                                                7
                             COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 8 of 9 Page ID #:8




 1            33.   By engaging in the conduct described herein, Defendant has injured
 2   Plaintiff and is thus liable for infringement of the ‘752 Patent, pursuant to 35 U.S.C.
 3   § 271.
 4            34.   Defendant has committed these acts of infringement without license or
 5   authorization.
 6            35.   As a result of Defendant’s infringement of the ‘752 Patent, Plaintiff has
 7   suffered monetary damages and is entitled to a monetary judgment in an amount
 8   adequate to compensate for Defendant’s past infringement, together with interests
 9   and costs.
10            36.   Plaintiff will continue to suffer damages in the future unless
11   Defendant’s infringing activities are enjoined by this Court. As such, Plaintiff is
12   entitled to compensation for any continuing and/or future infringement up until the
13   date that Defendant is finally and permanently enjoined from further infringement.
14        37.       Plaintiff reserves the right to modify its infringement theories as
15   discovery progresses in this case; it shall not be estopped for infringement
16   contention or claim construction purposes by the claim charts that it provides with
17   this Complaint. The claim chart depicted in Exhibit B is intended to satisfy the
18   notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure and does
19   not represent Plaintiff’s preliminary or final infringement contentions or preliminary
20   or final claim construction positions.
21                               DEMAND FOR JURY TRIAL
22            38.   Plaintiff demands a trial by jury of any and all causes of action.
23                                   PRAYER FOR RELIEF
24            WHEREFORE, Plaintiff prays for the following relief:
25            a. That Defendant be adjudged to have directly infringed the ‘752 Patent
26   either literally or under the doctrine of equivalents;
27
28
                                                  8
                              COMPLAINT FOR INFRINGEMENT OF PATENT
Case 8:20-cv-01256-JVS-DFM Document 1 Filed 07/14/20 Page 9 of 9 Page ID #:9




 1         b. An accounting of all infringing sales and damages including, but not
 2   limited to, those sales and damages not presented at trial;
 3         c. That Defendant, its officers, directors, agents, servants, employees,
 4   attorneys, affiliates, divisions, branches, parents, and those persons in active concert
 5   or participation with any of them, be permanently restrained and enjoined from
 6   directly infringing the ‘752 Patent;
 7         d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate
 8   Plaintiff for the Defendant’s past infringement and any continuing or future
 9   infringement up until the date that Defendant is finally and permanently enjoined
10   from further infringement, including compensatory damages;
11         e. An assessment of pre-judgment and post-judgment interest and costs
12   against Defendant, together with an award of such interest and costs, in accordance
13   with 35 U.S.C. §284;
14         f. That Defendant be directed to pay enhanced damages, including Plaintiff’s
15   attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285;
16   and
17         g. That Plaintiff be granted such other and further relief as this Court may

18   deem just and proper.
19
     Dated: July 14, 2020                           Respectfully submitted,
20
21   Together with:                                 /s/ Stephen M. Lobbin           .
                                                    Stephen M. Lobbin (SBN 181195)
22   SAND, SEBOLT & WERNOW CO., LPA                 SML Avvocati P.C.
23   Andrew S. Curfman                              888 Prospect Street – Suite 200
     (pro hac vice forthcoming)                     San Diego, California 92037
24   Aegis Tower - Suite 1100                       Phone: (949) 636-1391
25   4940 Munson Street, N. W.                      sml@smlavvocati.com
     Canton, Ohio 44718
26   Phone: 330-244-1174                            ATTORNEYS FOR PLAINTIFF
27   Fax: 330-244-1173
     Email: andrew.curfman@sswip.com
28
                                                9
                             COMPLAINT FOR INFRINGEMENT OF PATENT
